FOR IMMEDIATE RELEASE NORWOOD FINANCIAL CORP ANNOUNCES SECOND QUARTER EARNINGS July 25, 2011-Honesdale, PA Lewis J. Critelli, President and Chief Executive Officer of Norwood Financial Corp (Nasdaq Global Market-NWFL) and its subsidiary, Wayne Bank announced earnings for the three months ended June 30, 2011 of $1,484,000.This represents a decrease of $334,000 from the $1,818,000 earned in the similar period of 2010.Included in the second quarter earnings were approximately $500,000 of expenses related to the acquisition of North Penn Bancorp, Inc.Earnings per share (fully diluted) were $.50 in the 2011 period, decreasing from the $.66 earned in the similar period of 2010 due to the acquisition costs.Annualized return on average assets for the three months ended June 30, 2011 was 1.00% with an annualized return on average equity of 7.88%.Net income for the six months ended June 30, 2011 totaled $3,144,000, which is $471,000 lower than the same six month period of last year.For the year, merger related costs approximate $755,000 which negatively impacted net income.Earnings per share (fully diluted) for the six months ended June 30, 2011 and 2010 totaled $1.10 and $1.31 per share, respectively. Total assets as of June 30, 2011 were $703.8 million with loans receivable of $464.6 million, deposits of $538.3 million and stockholders’ equity of $84.6 million.Total assets increased $157.2 million, during the twelve months ended June 30, 2011 due primarily to balances acquired in the North Penn transaction. 1 Loans receivable increased $110.7 million since June 30, 2010 due to the addition of the North Penn portfolio.The commercial loan portfolio, principally real estate related, increased $79.3 million, while installment loans increased $3.9 million.Residential mortgage loans increased $24.5 million also due to the addition of balances from North Penn.The Company also sold $6.5 million of fixed-rate residential mortgages, principally with 30 year terms, for purposes of interest rate risk management. Non-performing assets, which include non-performing loans and foreclosed assets, totaled $10.6 million and represented 1.50% of total assets as of June 30, 2011 compared to $4.8 million and .90% of assets as of December 31, 2010 and $4.1 million, or .76% of total assets, as of June 30, 2010.Included in the June 30, 2011 balances are $2.8 million of non-performing assets acquired from North Penn.Net charge-offs were $943,000 for the quarter and totaled $1.0 million for the six months ended June 30, 2011 compared to $91,000 and $512,000, respectively, for the similar periods in 2010.The increase in charge-offs during the second quarter is due primarily to one credit which has been carried in nonaccrual status.Based on the increase in charge-offs, the Company determined that it was appropriate to provide $430,000 and $650,000 for potential future loan losses for the three and six month periods ended June 30, 2011, respectively, compared to $150,000 and $480,000, respectively, for the similar periods in 2010.The allowance for loan losses totaled $5,267,000 as of June 30, 2011. For the three months ended June 30, 2011, net interest income, on a fully taxable equivalent basis (fte), totaled $5,593,000, an increase of $527,000 or 10.4% over the similar period in 2010.The increase can be attributed to the benefits realized since closing on the North Penn transaction.Net interest margin (fte) for the 2011 period was 3.98% increasing from 3.96% 2 for the similar period in 2010 due to a decrease of 37 basis points in the cost of funds which more than offset the 26 basis point decrease in the yield on interest earning assets.Yields on loans in excess of the cost of deposits acquired from North Penn contributed to the improved margin.Net interest income (fte) for the six months ended June 30, 2011 totaled $10,643,000, which was a $374,000, or 3.6% increase, over the similar period in 2010.The net interest margin (fte) was 3.98% in the 2011 period and 4.05% during the first six months of 2010. Other income for the three months ended June 30, 2011 totaled $993,000 compared to $1,016,000 for the similar period in 2010.The decrease was due to an $84,000 reduction in gains on the sales of loans and investment securities.Service charges improved $22,000 in comparison to the second quarter of last year.For the six months ended June 30, 2011, other income totaled $2,201,000 compared to $2,018,000 in the 2010 period.The 2011 period includes $241,000 of gains on the sale of $6.5 million of residential mortgage loans compared to $205,000 in similar gains on sales of $10.5 million of mortgage loans in the 2010 period.Gains on the sales of investment securities totaled $224,000 on sales of $10.3 million for the 2011 period compared to $219,000 in similar gains in the 2010 period.The proceeds from investment securities sales were reinvested to improve credit quality in the Company’s municipal bond portfolio. Other expenses totaled $3,936,000 for the three months ended June 30, 2011, an increase of $760,000 from the $3,176,000 reported in the similar period of 2010.The increase was principally related to the $488,000 of merger related costs incurred as a result of the North Penn transaction which are included in salaries and benefits, professional fees and other expenses.For the six months ended June 30, 2011, other 3 expenses totaled $7,470,000 compared to $6,336,000 for the similar period in 2010, an increase of $1.1 million due primarily to $755,000 of merger related expenses. Mr. Critelli commented, “Even though our earnings are down from last year due to the expenses of the North Penn acquisition, we are pleased that the merger costs are in line with our pre-merger analysis. Our core earnings will benefit in the future from the acquisition, our net interest margin remains close to 4.00% and our capital levels are well above the regulatory “Well Capitalized” levels.We remain aware that the slow down in the economy, high unemployment and the soft real estate market will continue to impact our customers for the foreseeable future.However, we are optimistic that the opportunities available to us within the markets we serve, including our new market in Lackawanna County, will enable us to maintain our status as one of the area’s premier financial institutions.We believe that we are well positioned to take advantage of the opportunities available as the economy rebounds.” Norwood Financial Corp., through its subsidiary Wayne Bank, operates sixteen offices in Wayne, Pike, Monroe and Lackawanna Counties, Pennsylvania.The Company’s stock is traded on the Nasdaq Global Market, under the symbol, “NWFL”. Forward-Looking Statements. The Private Securities Litigation Reform Act of 1995 contains safe harbor provisions regarding forward-looking statements.When used in this discussion, the words “believes”, “anticipates”, “contemplates”, “expects”, and similar expressions are intended to identify forward-looking statements.Such statements are subject to certain risks and uncertainties, which could cause actual results to differ materially from those projected.Those risks and uncertainties include changes in federal and state laws, changes in 4 interest rates, risks associated with the acquisition of North Penn Bancorp, the ability to control costs and expenses, demand for real estate and general economic conditions.The Company undertakes no obligation to publicly release the results of any revisions to those forward-looking statements which may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. Non-GAAP Financial Measures This release references tax-equivalent interest income and net interest income, which are non-GAAP financial measures.Tax-equivalent interest income and net interest income are derived from GAAP interest income and net interest income using an assumed tax rate of 34%.We believe the presentation of interest income and net interest income on a tax–equivalent basis ensures comparability of interest income and net interest income arising from both taxable and tax-exempt sources and is consistent with industry practice. The following reconciles net interest income to net interest income on a fully taxable equivalent basis: Three months ended June 30 Six months ended June 30 (dollars in thousands) Net Interest Income $ Taxable equivalent basis adjustment using 34% marginal tax rate Net interest income on a fully taxable equivalent basis $ 5 Contact:William S. Lance Senior Vice President & Chief Financial Officer NORWOOD FINANCIAL CORP 570-253-8505 www.waynebank.com 6 NORWOOD FINANCIAL CORP. Consolidated Balance Sheets (dollars in thousands, except share data) (unaudited) June 30 ASSETS Cash and due from banks $ $ Interest-bearing deposits with banks Federal funds sold Cash and cash equivalents Securities available for sale Securities held to maturity,fair value 2011: $178 and 2010:$179 Loans receivable (net of unearned Income) Less: Allowance for loan losses Net loans receivable Investment in FHLB Stock, at cost Bank premises and equipment, net Bank owned life insurance Foreclosed real estate owned Accrued interest receivable Goodwill and other intangibles 39 Other assets TOTAL ASSETS $ $ LIABILITIES Deposits: Non-interest bearing demand $ $ Interest-bearing Total deposits Short-term borrowings Other borrowings Accrued interest payable Other liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY Common Stock, $.10 par value, authorized 10,000,000 shares issued: 2011: 3,371,866 shares,2010: 2,840,872 shares Surplus Retained earnings Treasury stock, at cost: 2011: 79,500 shares, 2010: 80,977 shares ) ) Accumulated other comprehensive income TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ 7 NORWOOD FINANCIAL CORP. Consolidated Statements of Income (dollars in thousands, except per share data) (unaudited) Three Months Ended June 30 YTD as of June 30 INTEREST INCOME Loans receivable, including fees $ Securities Other 16 18 24 29 Total Interest income INTEREST EXPENSE Deposits Short-term borrowings 27 27 51 61 Other borrowings Total Interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES OTHER INCOME Service charges and fees Income from fiduciary activities 93 Net realized gains on sales of securities 12 64 Gains on sale of loans and servicing rights 98 Earnings and proceeds on life insurance policies 96 Other 80 63 Total other income OTHER EXPENSES Salaries andemployee benefits Occupancy, furniture and equipment Data processing related Taxes, other than income Professional Fees FDIC Insurance assessment 95 Foreclosed real estate owned 17 13 36 29 Other Total other expenses INCOME BEFORE TAX INCOME TAX EXPENSE NET INCOME $ Basic earnings per share $ Diluted earnings per share $ 8 NORWOOD FINANCIAL CORP. Financial Highlights (Unaudited) (dollars in thousands, except per share data) For the Three Months Ended June 30 Net interest income $ $ Net income Net interest spread (fully taxable equivalent) % % Net interest margin (fully taxable equivalent) % % Return on average assets % % Return on average equity % % Basicearnings per share $ $ Diluted earnings per share For the Year Ended June 30 Net interest income $ $ Net income Net interest spread (fully taxable equivalent) % % Net interest margin (fully taxable equivalent) % % Return on average assets % % Return on average equity % % Basicearnings per share $ $ Diluted earnings per share As of June 30 Total Assets $ $ Total loans receivable Allowance for loan losses Total deposits Stockholders' equity Trust Assetsunder management Book value per share $ $ Equity to total assets % % Allowance to total loans receivable % % Nonperforming loans to total loans % % Nonperforming assets to total assets % % 9 NORWOOD FINANCIAL CORP. Consolidated Balance Sheets (unaudited) (dollars in thousands) June 30 March 31 Dec 31 Sept 30 June 30 ASSETS Cash and due from banks $ Interest-bearing deposits with banks Federal funds sold 0 Cash and cash equivalents Securities available for sale Securities held to maturity Loans receivable (net of unearned Income) Less: Allowance for loan losses Net loans receivable Investment in FHLB stock Bank premises and equipment, net Foreclosed real estate owned Other assets TOTAL ASSETS $ LIABILITIES Deposits: Non-interest bearing demand $ Interest-bearing deposits Total deposits Other borrowings Other liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 10 NORWOOD FINANCIAL CORP. Consolidated Statements of Income (unaudited) (dollars in thousands, except per share data) 30-Jun 31-Mar 31-Dec 30-Sep 30-Jun Three months ended INTEREST INCOME Loans receivable, including fees $ Securities Other 16 8 14 14 18 Total Interest income INTEREST EXPENSE Deposits Borrowings Total Interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES OTHER INCOME Service charges and fees Income from fiduciary activities 93 Net realized gains (losses) on sales of securities 12 68 64 Gains on sale of loans and servicing rights 98 99 3 Earnings and proceeds on life insurance 94 97 96 96 Other 80 97 91 67 63 Total other income OTHER EXPENSES Salaries andemployee benefits Occupancy, furniture and equipment , net Foreclosed real estate owned 17 19 9 3 13 FDIC insurance assessment 95 Other Total other expenses INCOME BEFORE TAX INCOME TAX EXPENSE NET INCOME $ Basicearnings per share $ Diluted earnings per share $ Book Value per share $ Return on average equity % Return on average assets % Net interest spread (fte) % Net interest margin (fte) % Allowance for loan losses to total loans % Net charge-offs to average loans (annualized) % Nonperforming loans to total loans % Nonperforming assets to total assets % 11
